LEWIS, Judge,
concurring in part and dissenting in part:
Two of the appellant’s assignments of error focus upon a specification laid under Article 134, Uniform Code of Military Justice. As amended, it alleged in pertinent part that “[the appellant] ... threw butter on the ceiling in The Dining Facility of the 307th Engineer Battalion. This being conduct which is prejudicial to the good order and discipline of the Armed Forces and service discrediting.” Prior to its amendment on the motion of the prosecution, the specification included language that alleged disorderly conduct by throwing butter.
I disagree with the majority’s opinion that the final form of the specification fails to state an offense because it omits words of criminality. Many acts (or inactions) are inherently neutral; they are innocent or unlawful depending upon their circumstances. Accordingly, such inherently neutral acts, when the subject of a specification of a charge, require words of criminality. United States v. Lockstrom, 48 C.M.R. 202 (A.F.C.M.R. 1974). The allegation that the specific acts were to the prejudice of good order and discipline and service discreditable adds nothing of legal effect to the speci*747fication. See generally United States v. Marker, 1 U.S.C.M.A. 393, 3 C.M.R. 127 (1952); United States v. Lockstrom, supra; United States v. Wolfson, 36 C.M.R. 722 (A.C.M.R. 1966); United States v. French, 25 C.M.R. 351 (A.F.B.R. 1958). In the instant case, the specification alleged that the appellant “threw” (which connotes a purposeful act) butter on the ceiling of the unit mess hall. In my view, such conduct, by any fair reading, cannot fail to be a simple disorder in station. I decline to embark upon a flight of fancy and hypothesize that butter could end up on the ceiling by accident. The specification alleges that appellant threw it there. Moreover, it did not end up on the floor, as where it might have been dropped inadvertently. Likewise, it is fanciful to suggest that there could be any legitimate reason whatsoever to throw a foodstuff on an overhead surface in a mess hall. Accordingly, while it would have been better form to plead the general character of the act as a disorder, in my opinion the omission is not fatal.
I likewise disagree with the appellant’s assertion that the military judge’s inquiry under United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969) was inadequate. It was minimally adequate.
I agree that appellant’s other assigned errors also lack merit and that the remaining findings of guilty and the sentence should be affirmed.